DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 17/097,273, Repair Including a Chamfered Bracket and a Chamfered Bracket Component for Reinforcing a Damaged Structural Element Made from Composite Materials, filed November 13, 2020.  This application is a divisional of application number 15/737,432 filed December 18, 2017 and now U.S. Patent No. 10,843,421 issued November 24, 2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “64” has been used to designate both angle in Fig. 2 and repair in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,670,466 to Lynch.  Lynch discloses a chamfered bracket (H) suitable for being connected to a structural element (36) made from a composite material, comprising: a first surface (12) and a second surface (11), the first surface being adapted for facing the structural element; and a chamfer (top end portion of element 12) located on a first end of the bracket, wherein an angle (formed by the curvature of the top end portion of element 12) is defined between a plane of the chamfer and a plane of the first surface, the first surface of the bracket being adapted to be disposed adjacent to a side of the structural element, wherein the chamfer defines a chamfer thickness as a distance measured from a first position where the chamfer intersects the first surface to a second position where the chamfer intersects an end surface along a line normal to the plane defined by the first surface, wherein a bracket thickness is defined as a distance measured from the first surface to the second surface along the line normal to the plane defined by the first surface; wherein the chamfer is a first chamfer, the bracket comprising a second chamfer (end of element 11) located on a second end of the bracket; comprising at least one layer of sealant material (40) applied to the first surface, such that the sealant material occupies a space established o - 70o.
In regards to claim 10, Lynch inherently teaches a method for repairing a damaged structural element made from a composite material, comprising: providing a bracket defining a first surface and a second surface, the first surface being adapted for facing the structural element, and a chamfer located at a first end of the bracket, wherein an angle is defined between a plane of the chamfer and a plane of the first surface; applying a sealant material to one of the first surface of the bracket and a side surface of the structural element; placing the bracket adjacent the side surface of the structural element such that the sealant material occupies a space established between the chamfer and the structural element; and connecting the bracket to the structural element via a mechanical fastener (37).
Lynch discloses the claimed invention except for the limitation of wherein the chamfer thickness is less than the bracket thickness.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the chamfer in Lynch to have included a thickness that was less than the thickness of the bracket, since such a modification would have merely involved a change in shape in an effort to accommodate the user's preference and would not have yielded any unpredictable results, since no criticality has been provided for the particular thickness of the chamfer relative to the thickness of the bracket.
Allowable Subject Matter
Claims 4, 8, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent Application Publication No. 2007/0262219 to Hutter, III is directed to an adjustable mounting bracket for secure adhesive mounting onto an edge of a substrate.  U.S. Patent Application Publication No. 2007/0256776 to Keicher is directed to a repair laminate for mounting brackets.  U.S. Patent Application .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

							/ANITA M KING/                                                                                      Primary Examiner, Art Unit 3632                                                                                                                  September 30, 2021